DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-44 are pending in the application.

Response to Amendments
Claims 1-20 have been canceled.
Claims 21-44 have been added.

Response to Arguments
Examiner unintentionally excluded claims 10-16 from the 101 abstract idea rejection therefore this action is non-final.

Claim Objections
Claim 37 objected to because of the following informalities:  claim 37 recites in pars “cause the computer to: storing…implementing”.  “storing” should be “store” and “implementing” should be “implement”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37-44 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 37 recites in parts “program instructions executable by a computer to cause the computer to … implement logic in at least in hardware.”  It is unclear how program instructions can implement logic in hardware.
Claim 41 recites in parts “the computer program product of claim 37, wherein classifying a new data item using just the reference database and not the complete set…” this limitation is lacking antecedent basis in claim 37.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 37-44 are rejected under 35 U.S.C. 101 for being directed to non-statutory subject matter.
Claims 37-44 are rejected under 35 U.S.C. 101 because they do not qualify as a statutory process. 
Claim 37 recite one or more computer-readable storage devices…” it appears that the computer readable-storage devices recited in the claims are not described in the specification as limited to non-transitory tangible devices in a manner which enables it to act as computer component to realize the 


Claims 21-44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Independent claim 21 recites a method, independent claim 29 recites a system, and independent claim 37 recites a computer program product. Therefore, step 1 is satisfied for claims 21-44.
Step 2A Prong One: the independent claims 21, 29 and 37 recite “storing, by a computing device on a storage device, a reference database that is a subset of a complete set of data items, each data item of the complete set having a distance to a data item of the subset that is less than a target difference threshold, wherein the reference database has a classification accuracy equal to the k-th power of one minus the target different threshold, and wherein k is an associated length of each data item; and classifying, by the computing device using logic implemented at least in hardware, a new data item using the reference database”.
All these limitations of storing a reference database and classifying a new data using the reference database as drafted , is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitations of the generic computer device. That is, other than reciting “a computing device,” nothing in the claim elements preclude the steps from practically being performed in the mind. For example, but for the “computing device” language, the claim encompasses the user mentally storing and classifying data. The mere nominal recitation of a 

Step 2A Prong Two: The claim recites the combination of additional elements of the reference database has a classification accuracy equal to the k-th power of one minus the target different threshold, and wherein k is an associated length of each data item. The accuracy is calculated using a mathematical formula, which is itself an abstract idea. 
the computing device that performs the storing steps and classification steps is also recited at a high level of generality, and mere automates the storing and classification. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computing device. The combination of these additional elements is no more than mere instructions to apply the exception using generic computing device, accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.

Step 2B: As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the receiving step was considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the receiving step is well-understood, routine, conventional activity is supported under Berkheimer.  For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Claim 22-23 depends on claim 21 so it recites the same abstract idea of claim 21. Claim 22-23 recites additional element related to the type of the data being classified, which does not amount to significantly more than the abstract idea. Claims 24-28 depend on claim 21 and therefore recite the same abstract idea. Claims 24-28 do not introduce any new limitation that amount to significantly more than the abstract idea. The claims do not present any indication of integration into practical application. for example, claim 24 recites that the accuracy is a probability that new data is classified correctly using the reference database, which is insignificant extra-solution activity that add no more to the abstract idea. Claim 25 recites that the classification using the reference database is quicker, which is insignificant extra-solution activity that add no more to the abstract idea. Claim 26 recites that reference database requires less storage, which is insignificant extra-solution activity that add no more to the abstract idea. Claim 27 recites that target difference threshold is a percentage, which is insignificant extra-solution activity that add no more to the abstract idea. Claim 28 recites combination of claim 22 and 24 and therefore is directed to the same abstract idea. All these limitations adds no significantly more to the abstract idea of claim 1 and therefore are ineligible. Claims 29-44 recites similar limitation to claims 21-18, therefore they do not include any significantly more to the abstract idea and therefore are ineligible.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAHCEN ENNAJI whose telephone number is (313)446-6572.  The examiner can normally be reached on Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAHCEN ENNAJI/Examiner, Art Unit 2156                                                                                                                                                                                                        
/MATTHEW ELL/Primary Examiner, Art Unit 2145